DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/30/2019 has been acknowledged by the Examiner and has been taken into consideration.
Summary
Claims 1-20 are rejected.
The specification is objected to.
Specification
The disclosure is objected to because of the following informalities:
Par. 19 recites “This, the brakes 201-206 can be manually activated…”. Examiner recommends deleting “This”.

Appropriate correction is required.
Claim Objections
Claim 15 is objected to because of the following informalities: 
The last line of the claim recites “machine.” This appears to be mistakenly added on and examiner recommends removing it.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

“a steering sensor adapted to provide a steering signal from a steering mechanism” in claims 1 and 11.


Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
A The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 8-9, 11 and 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claims 1 and 11 both recite “and wherein when a braking force is applied to the front and rear wheels when the controller receives the steering signal” which is unclear whether the steering signal or braking force comes first. Based on the specification and claim 18, the braking force appears to be applied before the steering signal so this is interpreted as “when a braking force is applied to the front and rear wheels and then the controller receives the steering signal”
The term "so as to allow the steering effort to be less" in claims 8-9 and 14-15 is a relative term which renders the claim indefinite.  The term "so as to allow the steering effort to be less" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Further, it appears to simply be the intended result of the actions claimed.  Examiner recommends removing the phrase.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-2, 4-7, 10-13 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toyama et al. (JP 2011051561), herein referred to as Toyama, in view of Wou et al. (US 20170274877), herein referred to as Wou.
Regarding claim 1, Toyama teaches,
An articulated work machine (par. 2, an articulated vehicle) comprising:
a frame assembly having a front portion and a rear portion (par. 2, a front vehicle body 3 is connected to a rear vehicle body);
an articulation joint connecting the front and rear portions and adapted to allow pivotal movement about the articulation joint by the front and rear portions (par. 2, an articulate shaft);
a plurality of front wheels attached to the front and a plurality of rear wheels attached to the rear portion (par. 2, rear vehicle body 1 includes... rear wheels. Front vehicle body 3 is a wheel loader including... front wheels);
a brake associated with each of the front wheels and rear wheels (par. 3, left wheel brake provided on the left rear axle and the left front axle and the right wheel brake provided on the right rear axle and the right front axle);
a steering sensor adapted to provide a steering signal from a steering mechanism of the articulated work machine (par. 61, whether or not the steering wheel of the vehicle is turning is determined by the articulated angle sensor); and
a controller adapted to receive the steering signal (par. 14, the controller controls the proportional pressure reducing valve... according to the articulated angle detected by the articulated angle sensor),… the controller produces a signal to modulate the braking force (par. 41, small turning 
Toyama does not teach, 
a controller adapted to receive the steering signal, and wherein when a braking force is applied to the front and rear wheels when the controller receives the steering signal, the controller produces a signal to modulate the braking force to allow the front portion and rear portion of the machine to articulate without the machine moving forward.
 Wou does teach, 
a controller adapted to receive the steering signal (par. 24, The data from the various sensors (steering angle and steering load) may be provided to a controller of the vehicle), and wherein when a braking force is applied to the front and rear wheels when the controller receives the steering signal (par. 31, the controller may receive a signal related to steering force... When the force exceeds a predetermined level and other required conditions are satisfied, the brake force redistribution routine 307 may be initiated and par. 21, the brake force redistribution routine may initiate only when the steering angle is equal to or greater than a certain steering angle. In order for the brake force to be redistributed between the wheels, the brakes must already be applied to the wheels), the controller produces a signal to modulate the braking force to allow the front portion and rear portion of the machine to articulate without the machine moving forward (par. 16, distributing braking force between steered (front) and non-steered wheels (rear) of the vehicle. For example, when the vehicle is stationary, a braking force at non-steered wheels may be increased and braking force at steered wheels may be partially or completely reduced and par. 39, after removing braking force from front (steered) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the articulated vehicle and articulated steering system and method of modulating braking forces between wheels to improve steering and reduce turning radius at slow speeds as taught by Toyama with the method of modulating braking force between front and rear wheels of a vehicle to reduce the steering effort of a steering system and reduce turning radius while braked as taught by Wou. One would be motivated to do this because the frictional force may be significant, particularly in heavy vehicles (Wou, par. 3) and removing the braking force from the desired steered wheels may reduce loading on steering assist systems, thus enabling an improved (e.g., reduced) turning radius (Wou, par. 17). Such improvements in turning radius may facilitate execution of parking maneuvers and other automated steering functions (Wou, par. 17).

Regarding claim 2, Toyama in view of Wou teaches all elements of claim 1. Toyama further teaches,
wherein each of the brakes are hydraulic brakes (par. 4, The pressure of the hydraulic oil is applied to the disc via the piston to apply the braking force) controlled by a solenoid coupled to the controller, wherein to modulate the braking force the controller reduces a current to one or more of the solenoids (par. 26, solenoid valves provided in the passages open the passages in the spring return position when the power supply connected to the solenoids is off. When power is reduced to the solenoids, the valves are open and hydraulic fluid is allowed to flow to the desired brakes).


wherein each of the brakes are hydraulic brakes controlled by a solenoid coupled to the controller, wherein to modulate the braking force the controller reduces a current to the solenoids (par. 26, solenoid valves provided in the passages open the passages in the spring return position when the power supply connected to the solenoids is off. When power is reduced to the solenoids, the valves are open and hydraulic fluid is allowed to flow to the brakes)…
Toyama doesn’t teach the controller reduces… the front brakes while the rear brakes remain fully engaged.
Wou does teach, 
the controller reduces (par. 35, brake proportioning valve to apply maximum hydraulic pressure to brakes associated with wheels)… the front brakes while the rear brakes remain fully engaged (fig. 3, non-steered wheels (back wheels) maintain brake pressure 308, steered wheels (front wheels) release brake pressure 310, 314).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the articulated vehicle and articulated steering system and method of modulating braking forces between wheels with the use of solenoids/valves to improve steering and reduce turning radius at slow speeds as taught by Toyama with the method of modulating braking force between front and rear wheels of a vehicle with the use of controlled valves to reduce the steering effort of a steering system and reduce turning radius while braked as taught by Wou. One would be motivated to do this because the frictional force may be significant, particularly in heavy vehicles (Wou, par. 3) and removing the braking force from the desired steered wheels may reduce loading on steering assist systems, thus enabling an improved (e.g., reduced) turning radius (Wou, par. 17). Such 

Regarding claim 5, Toyama in view of Wou teaches all elements of claim 1. Toyama further teaches,
wherein each of the brakes are hydraulic brakes (par. 4, The pressure of the hydraulic oil is applied to the disc via the piston to apply the braking force), wherein to modulate the braking force the controller applies a blocking valve to block or reduce hydraulic flow to one or more of the brakes (par. 26, power-on switching position, the valve is closed and the passages are closed to shut off the left brake circuit and the right brake circuit. When power is supplied to the solenoids, the valve is blocked and brake force is released).

Regarding claim 6, Toyama in view of Wou teaches all elements of claims 1 and 5. Toyama further teaches,
wherein the brakes are manually applied by an operator (par. 4, vehicle operator depresses the brake pedal).

Regarding claim 7, Toyama in view of Wou teaches all elements of claims 1 and 5. 
Toyama doesn’t teach, wherein only the front brakes are modulated.
Wou does teach wherein only the front brakes are modulated (fig. 3, non-steered wheels (back wheels) maintain brake pressure 308, steered wheels (front wheels) release brake pressure 310, 314).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the articulated vehicle and articulated steering system and method of modulating braking forces between wheels with the use of controlled valves to improve steering and 

Regarding claim 10, Toyama in view of Wou teaches all elements of claim 1. 
Toyama doesn’t teach, wherein the front portion includes two wheels and the rear portion includes four wheels.
Wou does teach, wherein the front portion includes two wheels and the rear portion includes four wheels (par. 18, applicable to vehicles having more than two axles, such as a vehicle having multiple front or rear axles, e.g., a truck with a single front axle and two or more rear axles).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the articulated vehicle and articulated steering system and method of modulating braking forces between wheels to improve steering and reduce turning radius at slow speeds as taught by Toyama with the vehicle with two front wheels and four rear wheels and method of modulating the braking force between front and rear wheels to reduce the steering effort of a steering system and reduce turning radius while braked as taught by Wou. One would be motivated to do this because the frictional force may be significant, particularly in heavy vehicles (Wou, par. 3) such as a vehicle with multiple axles and wheels, and removing the braking force from the desired steered wheels may reduce loading on steering assist systems, thus enabling an improved (e.g., reduced) turning radius 

Regarding claim 11, Toyama teaches,
An articulated work machine (par. 2, an articulated vehicle) comprising:
a frame assembly having a front portion and a rear portion (par. 2, a front vehicle body 3 is connected to a rear vehicle body);
an articulation joint connecting the front and rear portions and adapted to allow pivotal movement about the articulation joint by the front and rear portions (par. 2, an articulate shaft);
a plurality of front wheels attached to the front and a plurality of rear wheels attached to the rear portion (par. 2, rear vehicle body 1 includes... rear wheels. Front vehicle body 3 is a wheel loader including... front wheels);
a brake associated with each of the front wheels and rear wheels (par. 3, left wheel brake provided on the left rear axle and the left front axle and the right wheel brake provided on the right rear axle and the right front axle);
a steering sensor adapted to provide a steering signal from a steering mechanism of the articulated work machine (par. 61, whether or not the steering wheel of the vehicle is turning is determined by the articulated angle sensor); 
an operator compartment supported by the frame assembly and including the steering mechanism (par. 2, vehicle body includes a driver's seat and par. 61, determined by the articulate angle sensor 72 whether or not the steering handle of the vehicle is turned);
a body adapted to carry a load and being connected to the frame assembly (par. 2, vehicle body 3 is a wheel loader including a bucket);

a controller adapted to receive the steering signal (par. 14, the controller controls the proportional pressure reducing valve... according to the articulated angle detected by the articulated angle sensor),… the controller produces a signal to modulate the braking force (par. 41, small turning inner wheel brake pressure supplied to one of them is applied by one of the left small turning proportional pressure reducing valve and the right small turning proportional pressure reducing valve  corresponding to the inside of the turning direction detected by the articulate angle sensor. The pressure being applied to the brakes of each wheel is changed depending on the signal from the articulation angle sensor)….
Toyama does not teach, 
a controller adapted to receive the steering signal, and wherein when a braking force is applied to the front and rear wheels when the controller receives the steering signal, the controller produces a signal to modulate the braking force to allow the front portion and rear portion of the machine to articulate without the machine moving forward.
Wou does teach, 
a controller adapted to receive the steering signal (par. 24, The data from the various sensors (steering angle and steering load) may be provided to a controller of the vehicle), and wherein when a braking force is applied to the front and rear wheels when the controller receives the steering signal (par. 31, the controller may receive a signal related to steering force... When the force exceeds a predetermined level and other required conditions are satisfied, the brake force redistribution routine 307 may be initiated and par. 21, the brake force redistribution routine may initiate only when the steering angle is equal to or greater than a certain steering angle. In order for the brake force to be redistributed between the wheels, the brakes must already be applied to the wheels), the controller to allow the front portion and rear portion of the machine to articulate without the machine moving forward (par. 16, distributing braking force between steered (front) and non-steered wheels (rear) of the vehicle. For example, when the vehicle is stationary, a braking force at non-steered wheels may be increased and braking force at steered wheels may be partially or completely reduced and par. 39, after removing braking force from front (steered) wheels, if the signal from the vehicle speed sensor indicates the vehicle is stationary, the braking force from both steered wheels remains released, leaving both steered wheels free to roll as the steering system is operated).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the articulated vehicle and articulated steering system and method of modulating braking forces between wheels to improve steering and reduce turning radius at slow speeds as taught by Toyama with the method of modulating braking force between front and rear wheels of a vehicle to reduce the steering effort of a steering system and reduce turning radius while braked as taught by Wou. One would be motivated to do this because the frictional force may be significant, particularly in heavy vehicles (Wou, par. 3) and removing the braking force from the desired steered wheels may reduce loading on steering assist systems, thus enabling an improved (e.g., reduced) turning radius (Wou, par. 17). Such improvements in turning radius may facilitate execution of parking maneuvers and other automated steering functions (Wou, par. 17).

Regarding claim 12, Toyama in view of Wou teaches all elements of claim 11. Toyama further teaches,
wherein each of the brakes are hydraulic brakes (par. 4, The pressure of the hydraulic oil is applied to the disc via the piston to apply the braking force) controlled by a solenoid coupled to the controller, wherein to modulate the braking force the controller reduces a current to one or more of the 

Regarding claim 13, Toyama in view of Wou teaches all elements of claim 11. Toyama further teaches,
wherein each of the brakes are hydraulic brakes (par. 4, The pressure of the hydraulic oil is applied to the disc via the piston to apply the braking force), wherein to modulate the braking force the controller applies a blocking valve to block or reduce hydraulic flow to one or more of the brakes (par. 26, power-on switching position, the valve is closed and the passages are closed to shut off the left brake circuit and the right brake circuit. When power is supplied to the solenoids, the valve is blocked and brake force is released).

Regarding claim 18, Toyama teaches,
A method of articulating a stationary articulated work machine (par. 2, an articulated vehicle), the method comprising:
sending a steering signal to a controller (par. 61, whether or not the steering wheel of the vehicle is turning is determined by the articulated angle sensor)…;
the controller modulating a brake force at one or more of the wheels (par. 68, articulate angle α detected by the articulate angle sensor 72 is less than or equal to a threshold value, the proportional pressure reduction control of the left small turn proportional pressure reducing valve is an electric signal proportional to the articulate angle); and
articulating a rear portion and a front portion of the articulated work machine (par. 91, Since the hydraulic oil of the inner wheel brake pressure is supplied to the left wheel brakes or the right wheel 
Toyama doesn’t teach,
sending a steering signal to a controller when a braking force is applied to wheels of the articulated work machine;…
articulating a rear portion and a front portion of the articulated work machine without the machine moving forward.
Wou does teach,
sending a steering signal to a controller when a braking force is applied to wheels of the articulated work machine (par. 28, controller may receive the signal from the brake application sensor and par. 29, the brake force redistribution routine may initiate only when the steering angle enters a range of angles within a specified percentage of the maximum steering angle);…
articulating a rear portion and a front portion of the articulated work machine without the machine moving forward (par. 16, distributing braking force between steered and non-steered wheels of the vehicle. For example, when the vehicle is stationary, a braking force at non-steered wheels may be increased and braking force at steered wheels may be partially or completely reduced).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of modulating braking forces between wheels of an articulated vehicle to improve steering and reduce turning radius at slow speeds as taught by Toyama with the method of modulating braking force between front and rear wheels of a vehicle to reduce the steering effort of a steering system and reduce turning radius while braked as taught by Wou. One would be motivated to do this because the frictional force may be significant, particularly in heavy vehicles (Wou, par. 3) and removing the braking force from the desired steered wheels may reduce loading on steering assist systems, thus enabling an improved (e.g., reduced) turning radius (Wou, par. 

Regarding claim 19, Toyama in view of Wou teaches all elements of claim 18. Toyama further teaches, wherein each of the brakes are hydraulic brakes (par. 4, The pressure of the hydraulic oil is applied to the disc via the piston to apply the braking force) controlled by a solenoid coupled to the controller, wherein to modulate the braking force the controller reduces a current to one or more of the solenoids (par. 26, solenoid valves provided in the passages open the passages in the spring return position when the power supply connected to the solenoids is off. When power is reduced to the solenoids, the valves are open and hydraulic fluid is allowed to flow to the desired brakes).

Regarding claim 20, Toyama in view of Wou teaches all elements of claim 18. Toyama further teaches, wherein each of the brakes are hydraulic brakes (par. 4, The pressure of the hydraulic oil is applied to the disc via the piston to apply the braking force)
wherein to modulate the braking force the controller applies a blocking valve to block or reduce hydraulic flow to one or more of the brakes (par. 26, power-on switching position, the valve is closed and the passages are closed to shut off the left brake circuit and the right brake circuit. When power is supplied to the solenoids, the valve is blocked and brake force is released).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toyama in view of Wou, as applied to claim 1 1, 8-9, 11 and 14-15, and in further view of Fukamachi (US 5447363).
Toyama in view of Wou teaches all elements of claim 1.
Toyama in view of Wou does not teach wherein the brakes are automatically applied due to an auto-detection system.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the articulated vehicle with hydraulic braking as taught by Toyama in view of Wou with the automatically actuating hydraulic brakes based on auto-detection as taught by Fukamachi. One would be motivated to do this because vehicles using the braking modulating system as taught by Toyama in view of Wou adds benefits for vehicles equipped with automated (e.g., autonomous) steering systems (Wou, par. 17), where the vehicle would be in danger of collision with another vehicle or object, and the auto-detection braking system as taught by Fukamachi would allow the brake pipe system to be pressurized smoothly on the basis of brake pressure obtained by the pump, so that it is possible to brake the vehicle gently without producing shock to the driver and the passengers (Fukamachi, col. 3, lines 30-37). 

Claims 8-9 and 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toyama in view of Wou, as applied to claims 1, 8-9, 11 and 14-15, and in further view of McCann et al. (US 20120209484), herein will be referred to as McCann.

Regarding claim 8, Toyama in view of Wou teaches all elements of claim 1.
Toyama in view of Wou does not teach, wherein the controller unlocks a central differential clutch between the rear portion and the front portion so that the front wheels can rotate while the rear wheels are fully braked so as to allow the steering effort to be less.
McCann does teach, wherein the controller unlocks a central differential clutch between the rear portion and the front portion (par. 33, an inter-axle differential clutch... clutches are hydraulically actuated, and therefore include respective valves for controlling the amount of hydraulic fluid delivered 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the articulated vehicle with front and rear axle differentials and method for reducing steering effort as taught by Toyama in view of Wou with the inter-axle and front/rear axle differentials as taught by McCann. One would be motivated to do this because rotational effort to articulate the machine can be a significant issue (McCann, par. 5) and wheel speed differences can also arise due to the articulation action (McCann, par. 6). In the case of articulating the vehicle while stationary or at slow speeds there is a frictional difference between the front/steered wheels and rear/stationary wheels and the inter-axle clutch facilitates mobility in situations where the surface friction varies from front to rear (McCann, par. 33). 

Regarding claim 9, Toyama in view of Wou teaches all elements of claim 1.
Toyama further teaches, 
wherein each of the brakes are hydraulic brakes (par. 4, The pressure of the hydraulic oil is applied to the disc via the piston to apply the braking force) controlled by a solenoid coupled to the controller, wherein to modulate the braking force the controller reduces a current to one or more of the solenoids (par. 26, solenoid valves provided in the passages open the passages in the spring return position when the power supply connected to the solenoids is off. When power is reduced to the solenoids, the valves are open and hydraulic fluid is allowed to flow to the desired brakes),…
Toyama in view of Wou does not teach, 

McCann does teach, wherein the controller unlocks a central differential clutch between the rear portion and the front portion (par. 33, an inter-axle differential clutch... clutches are hydraulically actuated, and therefore include respective valves for controlling the amount of hydraulic fluid delivered to the clutch pistons) so that the front wheels can rotate while the rear wheels are fully braked (par. 85, inter-axle actual speed targets improve traction in front-to-rear differences in traction… thereby increasing the tendency of the front wheels to spin) so as to allow the steering effort to be less (par. 33, the inter-axle clutch facilitates mobility in situations where the surface friction varies from front to rear).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the articulated vehicle with front and rear axle differentials and method for reducing steering effort as taught by Toyama in view of Wou with the inter-axle and front/rear axle differentials as taught by McCann. One would be motivated to do this because rotational effort to articulate the machine can be a significant issue (McCann, par. 5) and wheel speed differences can also arise due to the articulation action (McCann, par. 6). In the case of articulating the vehicle while stationary or at slow speeds there is a frictional difference between the front/steered wheels and rear/stationary wheels and the inter-axle clutch facilitates mobility in situations where the surface friction varies from front to rear (McCann, par. 33). 

Regarding claim 14, Toyama in view of Wou teaches all elements of claim 11.
Toyama in view of Wou does not teach, wherein the controller unlocks a central differential clutch between the rear portion and the front portion so that the front wheels can rotate while the rear wheels are fully braked so as to allow the steering effort to be less.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the articulated vehicle with front and rear axle differentials and method for reducing steering effort as taught by Toyama in view of Wou with the inter-axle and front/rear axle differentials as taught by McCann. One would be motivated to do this because rotational effort to articulate the machine can be a significant issue (McCann, par. 5) and wheel speed differences can also arise due to the articulation action (McCann, par. 6). In the case of articulating the vehicle while stationary or at slow speeds there is a frictional difference between the front/steered wheels and rear/stationary wheels and the inter-axle clutch facilitates mobility in situations where the surface friction varies from front to rear (McCann, par. 33). 

Regarding claim 15, Toyama in view of Wou teaches all elements of claim 11.
Toyama further teaches, 
wherein each of the brakes are hydraulic brakes (par. 4, The pressure of the hydraulic oil is applied to the disc via the piston to apply the braking force) controlled by a solenoid coupled to the controller, wherein to modulate the braking force the controller reduces a current to one or more of the solenoids (par. 26, solenoid valves provided in the passages open the passages in the spring return 
Toyama in view of Wou does not teach, 
wherein the controller unlocks a central differential clutch between the rear portion and the front portion so that the front wheels can rotate while the rear wheels are fully braked so as to allow the steering effort to be less.
McCann does teach, wherein the controller unlocks a central differential clutch between the rear portion and the front portion (par. 33, an inter-axle differential clutch... clutches are hydraulically actuated, and therefore include respective valves for controlling the amount of hydraulic fluid delivered to the clutch pistons) so that the front wheels can rotate while the rear wheels are fully braked (par. 85, inter-axle actual speed targets improve traction in front-to-rear differences in traction… thereby increasing the tendency of the front wheels to spin) so as to allow the steering effort to be less (par. 33, the inter-axle clutch facilitates mobility in situations where the surface friction varies from front to rear).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the articulated vehicle with front and rear axle differentials and method for reducing steering effort as taught by Toyama in view of Wou with the inter-axle and front/rear axle differentials as taught by McCann. One would be motivated to do this because rotational effort to articulate the machine can be a significant issue (McCann, par. 5) and wheel speed differences can also arise due to the articulation action (McCann, par. 6). In the case of articulating the vehicle while stationary or at slow speeds there is a frictional difference between the front/steered wheels and rear/stationary wheels and the inter-axle clutch facilitates mobility in situations where the surface friction varies from front to rear (McCann, par. 33). 

Regarding claim 16, Toyama in view of Wou teaches all elements of claim 11.

McCann does teach, wherein the articulated work machine includes an articulated truck (par. 26, the machine is depicted as an articulated truck).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the articulated loader and method for modulating braking forces and differentials to reduce the steering effort of a steering system as taught by Toyama in view of Wou with the articulated truck with a central differential to improve steering as taught by McCann. The invention of Toyama is used in the manufacturing industry of articulated vehicles (Toyama, par. 95) and McCann also discloses it is to be understood that the teachings of this disclosure can be applied to any number of different types of wheeled machines used in construction, transportation, agriculture, and industry (McCann, par. 26), therefore it would be obvious to substitute the articulated loader of Toyama with the articulated truck of McCann. It is also understood that when the vehicle is stationary with the brakes depressed, movement of the steered wheels about the steering axes may cause the portion of the steered wheels in contact (e.g., a tire contact patch) with a surface (e.g., road) on which the vehicle rests to “scrub” against the surface. This frictional force may be significant, particularly in heavy vehicles, vehicles with the engine and/or drivetrain positioned above the steered wheels, vehicles with large tire contact patches (Wou, par. 3), such as the articulated truck and steering system of McCann. Therefore it would also be obvious to substitute the vehicle and steering system as taught by Wou with the articulated truck as taught by McCann.

Regarding claim 17, Toyama in view of Wou teaches all elements of claim 11.
Toyama in view of Wou does not teach, wherein the articulated work machine includes an articulated truck.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the articulated loader and method for modulating braking forces and differentials to reduce the steering effort of a steering system as taught by Toyama in view of Wou with the articulated wheel tractor scraper with a central differential to improve steering as taught by McCann. The invention of Toyama is used in the manufacturing industry of articulated vehicles (Toyama, par. 95) and McCann also discloses it is to be understood that the teachings of this disclosure can be applied to any number of different types of wheeled machines used in construction, transportation, agriculture, and industry (McCann, par. 26), therefore it would be obvious to substitute the articulated loader of Toyama with the articulated wheel tractor scraper of McCann. It is also understood that when the vehicle is stationary with the brakes depressed, movement of the steered wheels about the steering axes may cause the portion of the steered wheels in contact (e.g., a tire contact patch) with a surface (e.g., road) on which the vehicle rests to “scrub” against the surface. This frictional force may be significant, particularly in heavy vehicles, vehicles with the engine and/or drivetrain positioned above the steered wheels, vehicles with large tire contact patches (Wou, par. 3), such as the articulated wheel tractor scraper and steering system of McCann. Therefore it would also be obvious to substitute the vehicle and steering system as taught by Wou with the articulated wheel tractor scraper as taught by McCann.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Niva (US 20090253547) teaches disengaging a central-differential clutch based on the detected steering angle for improving steering and reducing slip.
Uematsu et al. (US 20110257851) teaches an articulated truck with solenoids for modulating brakes and differential clutches to improve steering and reducing slip.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN FANG whose telephone number is (571)272-4834.  The examiner can normally be reached on Monday-Friday: 8:00am - 5:00pm EST with every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571) 272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/B.F./Examiner, Art Unit 3665                                                                                                                                                                                                        


/CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665